                 Case 2:20-cv-00657-BJR Document 26 Filed 11/04/20 Page 1 of 2




 1                                                                     Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   LINA KIM, DDS, P.S. individually and on
10   behalf of all others similarly situated,
                                                           No. 2:20-cv-00657-BJR
11                                       Plaintiff,

12          v.                                             NOTICE OF FILING OF PLAINTIFFS’
                                                           STATEMENT IN RESPONSE TO FIRST
13   SENTINEL INSURANCE COMPANY,                           SCHEDULING ORDER
     LIMITED,
14
                                       Defendant.
15

16
            On November 4, 2020, Plaintiff Marler filed “Plaintiffs’ Statement in Response to First
17
     Scheduling Order” in Wade K. Marler, DDS v. Aspen American Insurance Company, Case No.
18
     2:20-cv-00616-BJR. Plaintiffs Marler filed the Statement in connection with the Court’s
19

20   upcoming November 9, 2020 Case Management Conference, and in response to the Court’s First

21   Scheduling Order entered in the above-referenced case on September 29, 2020. A copy of the

22   Statement is attached hereto.
23          Plaintiff Lina Kim, DDS, P.S. joins in the Plaintiffs’ Statement in Response to First
24
     Scheduling Order, submitted herewith.
25

26

     NOTICE OF FILING OF PLAINTIFFS’ STATEMENT IN                      K E L L E R R O H R B AC K    L.L.P.
     RESPONSE TO FIRST SCHEDULING ORDER                                    1201 Third A venue, Suite 3200
                                                                              Seattle, W A 98101-3052
     (2:20-cv-00657-BJR) - 1                                               TELEPHONE: (206) 623-1900
                                                                           FACSIMILE : (206) 623-3384
                 Case 2:20-cv-00657-BJR Document 26 Filed 11/04/20 Page 2 of 2




 1             DATED this 4th day of November, 2020.
 2    StandardSig                               KELLER ROHRBACK L.L.P.
 3

 4                                              By: s/ Amy Williams-Derry
                                                By: s/ Lynn L. Sarko
 5
                                                By: s/ Gretchen Freeman Cappio
 6                                              By: s/ Karin B. Swope
                                                By: s/ Ian S. Birk
 7                                              By: s/ Irene M. Hecht
                                                By: s/Maureen Falecki
 8                                              By: /sNathan Nanfelt
                                                   Amy Williams-Derry, WSBA #28711
 9
                                                   Lynn Lincoln Sarko, WSBA #16569
10                                                 Gretchen Freeman Cappio, WSBA #29576
                                                   Karin B. Swope, WSBA #24015
11                                                 Ian S. Birk, WSBA #31431
                                                   Irene M. Hecht, WSBA #11063
12                                                 Maureen M. Falecki, WSBA #18569
13                                                 Nathan L. Nanfelt, WSBA 45273
                                                   1201 Third Avenue, Suite 3200
14                                                 Seattle, WA 98101
                                                   Telephone: (206) 623-1900
15                                                 Fax: (206) 623-3384
                                                   Email: awilliams-derry@kellerrohrback.com
16                                                 Email: lsarko@kellerrohrback.com
17                                                 Email: gcappio@kellerrohrback.com
                                                   Email: kswope@kellerrohrback.com
18                                                 Email: ibirk@kellerrohrback.com
                                                   Email: ihecht@kellerrohrback.com
19                                                 Email: mfalecki@kellerrohrback.com
                                                   Email: nnanfelt@kellerrohrback.com
20

21                                              By: s/ Alison Chase
                                                    Alison Chase, pro hac vice forthcoming
22                                                  801 Garden Street, Suite 301
                                                    Santa Barbara, CA 93101
23                                                  Telephone: (805) 456-1496
                                                    Fax: (805) 456-1497
24                                                  Email: achase@kellerrohrback.com

25                                                     Attorneys for Plaintiff and the Proposed
                                                       Classes
26
     4823-3133-2305, v. 1
     NOTICE OF FILING OF PLAINTIFFS’ STATEMENT IN                     K E L L E R R O H R B AC K    L.L.P.
     RESPONSE TO FIRST SCHEDULING ORDER                                   1201 Third A venue, Suite 3200
                                                                             Seattle, W A 98101-3052
     (2:20-cv-00657-BJR) - 2                                              TELEPHONE: (206) 623-1900
                                                                          FACSIMILE : (206) 623-3384
